DETAILED ACTION
RE: Fiedler et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 7/28/2022 is acknowledged. Claims 1, 3, 11, 15-16, 21-22, 34-36 and 38 are pending. Claims 2, 4-10, 12-14, 17-20, 23-33, 37 and 39-40 are canceled. Claims 3, 16,  21-22, 36 and 38 are withdrawn. Claim 1 has been amended.
3.	Claims 1,  11, 15 and 34-35 are under examination.

Rejections Withdrawn
4.	The rejection of claims 1, 4, 11, 17, 34 and 37 under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014), in view of Gundermann et al. (J Immunother, 2014, 37:321-330) and Friedrich et al. (Mol. Cancer Ther., 2014, June, 13(6):1549-57, IDS filed on 1/3/2019), as evidenced by US20170209571A1 (Kanapuram et al., pub. date: 7/27/2017) is withdrawn in view of applicant’s amendment to the claims.

Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 11, 15 and 34-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014), in view of Gundermann et al. (J Immunother, 2014, 37:321-330) and Friedrich et al. (Mol. Cancer Ther., 2014, June, 13(6):1549-57, IDS filed on 1/3/2019), as evidenced by US20170209571A1 (Kanapuram et al., pub. date: 7/27/2017), further in view of Kuchroo et al. (US2017/0107300A1, pub. date: 4/20/2017, effectively filed date: 4/17/2014).

Applicant Arguments 
The response states that claim 1 is amended to remove reference to a TIGIT antibody. In view of the amendment, the primary reference, Maurer, is no longer relevant. As a result, the combination of secondary references is deficient in rendering obvious the claimed subject matter, as amended. The person of ordinary skill had no motivation to combine Maurer with Gundermann and Friedrich. For example, Maurer, in claim 15, teaches a method of enhancing an antigen-specific T cell response in a subject in need thereof comprising contacting a T cell with the antibody or fragment of claim 1 such that an antigen-specific T cell response is enhanced. Accordingly, Maurer teaches that the anti-TIGIT antibodies themselves already interact with T cells and enhance an antigen-specific T cell response. Therefore, the person of ordinary skill reading Maurer would not be motivated to combine the already T-cell engaging anti-TIGIT antibodies of Maurer with another T cell engaging bispecific antibody construct such as a CD33xCD3 bispecific antibody construct as disclosed in Friedrich, because the anti-TIGIT antibodies of Maurer already induces a T cell response. A person of ordinary skill is aware that too much triggering of T cell responses could lead to severe immunological side effects, such as cytokine release syndrome, and thus would have refrained from the theoretical combination of Maurer and Friedrich. Further, Gundermann, at page 329, left col. 1st paragraph, teaches that data do not support a role of MICA/B, MHC class I, DNAM1 ligands (CD112, CD155), and ICAM1 in recognition of AML blasts by T cells (in the present example allogeneic Vg9Vd2 T cells), because receptor expression did not correlate with cytolytic activity of the T cells. Accordingly, Gundermann discourages the skilled person to combine a T cell-based therapy approach with anti-CD112 and CD155 antibodies, because the respective receptors did not correlate with cytolytic activity of T cells. As a result, Gundermann does not provide any6 Response to non-final Office Action dated January 28, 2022motivation to combine with the teaching of Friedrich (CD33xCD3 antibody constructs for the treatment of AML). For at least these reasons, the person of ordinary skill had no motivation to combine Maurer with Gundermann and Friedrich. 

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. It is known in the art that combination therapy using agents with different mechanisms of action may result in additive or synergetic effects. Combination therapy may allow for a lower dose of each agent than is used in monotherapy, thereby reducing toxic side effects and/or increasing the therapeutic index of the agent(s). Combination therapy may decrease the likelihood that resistant cancer cells will develop. 
Maurer et al. teaches a method of treating cancer having elevated expression of CD112 (nectin-2), including AML in a subject comprising administering to the subject a therapeutically effective amount of the antibody that binds to human TIGIT (huTIGIT), (claims and [0120], [0290]), wherein the anti-TIGIT antibody enhances tumor antigen-specific T cell response (claims 15-16), and reduces or depletes regulatory T cells in a tumor of a subject (claim 17).  Friedrich et al. teaches a method of treating AML using AMG 330, a CD3/CD33-bispecific T-cell engaging antibody, wherein the antibody binds to CD3episilon, shows dose-dependent activation of T cells, and outstanding in vivo potency (abstract, page 1551, column 2, paragraph 3,  page 1554, column 1, last paragraph and page 1555, column 2, paragraph 5). Maurer et al. teaches that the anti-huTIGIT antibody can be combined with a bispecific antibody and the T cell arm of these responses would be augmented by the inhibition of TIGIT ([0296]). Because the therapeutic effect of the anti-CD3/CD33 bispecific antibody AMG 330 relies on T cell activation, one would have been motivated to combine anti-TIGIT antibody with AMG 330 because anti-TIGIT can enhance tumor antigen-specific T cell response and reduces or depletes regulatory T cells in a tumor of a subject.
 Kuchroo teaches that TIGIT axis suppresses proinflammatory responses, e.g., via suppression of Th1 and/or Th17 mediated responses and plays an immunosuppressive role ([0009]). Kuchroo et al. teaches that the patients whole tumors express TIGIT ligand (e.g. CD122 and/or CD155) would likely have a greater population of TIGIT+ T cells infiltrated therein and such patients would not be expected to respond effectively to an anti-tumor therapy designed to stimulate Th1 and/or Th17 cells on its own, as relative to patients whose tumors and/or tissues (i) lack or express low levels of TIGIT ligands (e.g., CD112 and/or CD155), Fgl2 and/or IL-33; and/or (ii) lack or are low in T cells with these markers ([0010]). Kuchroo et al. teaches that the TIGIT inhibitor may be a CD112 antibody, the CD112 antibody inhibits or reduces CD112 binding to TIGIT (paragraphs [0017], [0020], [0022], [0038], [0300], [0304], [0533] and claims). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used either an anti-TIGIT antibody or an anti-CD112 antibody in combination of AMG330 in treating AML in view of Maurer and Kuchroo. One of ordinary skill in the art would have been motivated to do so because Maurer et al. teaches treating cancer having elevated expression of CD112 (nectin-2), including AML using an anti-huTIGIT antibody that blocks the interaction between TIGIT to Nectin-2 (CD122) ([0008]), and Kuchroo et al. teaches treating cancer using an anti-CD112 antibody (a TIGIT inhibitor) that inhibits or reduces CD112 binding to TIGIT (paragraphs [0017], [0020], [0022], [0038], [0300], [0304], [0533] and claims), and Gundermann teaches that 63% of all primary AML blasts harbored an intermediate to high expression of CD112 . 
Applicant’s arguments of teaching away from using anti-CD112 antibody are not persuasive. Maurer et al. teaches treating cancer having elevated expression of CD112 (nectin-2), including AML using an anti-huTIGIT antibody that blocks the interaction between TIGIT to Nectin-2 (CD122) ([0008]). Kuchroo et al. teaches treating cancer using a TIGIT inhibitor which is an anti-CD112 antibody that inhibits or reduces CD112 binding to TIGIT (paragraphs [0017], [0020], [0022], [0038], [0300], [0304], [0533] and claims). Gundermann was cited to show that  63% of all primary AML blasts harbored an intermediate to high expression of CD112. Gundermann teaches that the expression of CD112 (Nectin-2) correlated inversely with the susceptibility of primary AML to human allogeneic V[Symbol font/0x67]9V[Symbol font/0x64]2 T Cells (page 325, column 1), suggesting inhibition of CD112  is desired as it may enhance the susceptibility of primary AML to human allogeneic V[Symbol font/0x67]9V[Symbol font/0x64]2 T Cells. Furthermore, V[Symbol font/0x67]9V[Symbol font/0x64]2 T cells only account for a very small portion of all T cells.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. Moreover, the substitution of one known element (anti-CD112 antibody) for another (anti-TIGIT antibody) would have yielded predictable results to one of ordinary skill in the art at the time of invention because both anti-TIGIT antibody and anti-CD112 antibody inhibit binding of TIGIT to CD112.
For the foregoing reasons, the rejection is deemed proper and is therefore maintained. 	

Conclusion
7.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643